Citation Nr: 0807697	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for osteoarthritis of 
the knees.  

3.  Entitlement to service connection for a lipoma of the 
right groin (claimed as a groin tumor).  

4.  Entitlement to service connection for multiple nevi 
(claimed as pre-melanoma due to sun exposure).  

5.  Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD) prior to October 26, 2006.  

6.  Entitlement to a rating greater than 50 percent for post-
traumatic stress disorder (PTSD) beginning October 26, 2006.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from September 1966 to 
April 1970 and from November 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO in January 2008.  

The record shows that a rating decision in September 2006 
denied service connection for bilateral hearing loss, 
tinnitus, and bilateral foot fungus, in addition to the 
increased rating that was assigned for PTSD.  Although the 
veteran filed a notice of disagreement as to the service 
connection issues and the February 2007 statement of the case 
included those issues, his VA Form 9, received in March 2007 
indicated that he wished to continue his appeal only as to 
the issue relating to an increased rating for PTSD.  No other 
document indicating a desire to continue the veteran's appeal 
of the other three issues has been received.  Those issues, 
therefore, are not before the Board at this time.  

The issues concerning service connection for degenerative 
disc disease of the lumbar spine, osteoarthritis of the 
knees, and multiple nevi, and concerning an increased rating 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence does not show that the veteran's current right 
groin lipoma was manifest in service or that it is due to a 
disease or injury incurred in service.  


CONCLUSION OF LAW

The criteria are not met for service connection for a right 
groin lipoma.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records are silent for any mention of a 
groin tumor.  A VA compensation examination was conducted in 
January 2005.  The veteran told that examiner that he had 
noticed a tumor in his right groin for the previous 8 or 9 
years where he had been injured in service.  The tumor had 
reportedly been seen at some point by a physician, who made 
no comment about it, other than that it was a fatty tumor.  
The veteran stated that it was asymptomatic, constantly 
present, and unchanged in size.  He had received no treatment 
for the tumor.  The examiner noted a 3-inch by 1-inch, soft, 
nontender, fatty tumor in the right groin.  Lipoma of the 
right groin was diagnosed.  The examiner did not comment on 
the etiology of the lipoma.  

At his hearing, the veteran did not provide any specific 
testimony regarding his lipoma.  As noted above, the service 
records do not document an injury to the veteran's right 
groin.  In addition, the record does not show that the lipoma 
was present before 1997 or 1998, although the first notation 
of it in the record is in 2005.  Moreover, no examiner has 
indicated that the lipoma is in any way related to service.   

In the absence of any medical or lay evidence that the 
veteran's current right groin lipoma was first manifest in 
service or that it is due to a disease or injury in service, 
other than the veteran's uncorroborated report that it is 
present where he was injured in service, the criteria for 
service connection are not met.  

Therefore, service connection for a right groin lipoma must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a December 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Because the required notice was provided before the adverse 
decision in May 2005, there was no error in the timing of the 
required notice.  Moreover, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, including 
at a hearing.  Also, the veteran was notified in March 2006, 
prior to the July 2006 supplemental statement of the case, of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claim and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
private and VA treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

Service connection for lipoma of the right groin is denied.  


REMAND

The record shows that the veteran was a helicopter pilot in 
Vietnam that he was shot down three times, and that he 
received the Purple Heart.  In addition, the veteran 
testified at his hearing that he recalled three hard landings 
which were hard on his back and knees, that they hurt him at 
the time, and that he received treatment in Vietnam, although 
the available service medical records do not document such 
treatment.  Also, at his hearing, the veteran testified that 
he was treated for his back and knees in 2007 by a 
rheumatologist.  Records of that treatment are not in the 
claims file.  Finally, an opinion is needed as to whether the 
veteran's current lumbar spine or knee disorders resulted 
from injuries he reportedly sustained in helicopter hard 
landings in Vietnam.  

Regarding the veteran's multiple nevi, the veteran testified 
that he had been treated for them by Dr. Tanzer.  Records of 
that treatment are in the claims file.  However, the veteran 
also testified that a doctor had told him that the nevi were 
due to the sun exposure he had in service.  The available 
records do not reflect such a medical opinion.  Therefore, 
the Board finds that an examination should be scheduled to 
obtain an opinion as to whether there is a relationship 
between the veteran's multiple nevi and service.  

Finally, the veteran testified at his hearing that he 
continued to receive biweekly treatment for his PTSD by a 
private physician.  No recent medical reports reflecting 
treatment for PTSD are of record.  Therefore, the case must 
be remanded to obtain up-to-date records of his PTSD 
treatment.  Also, the veteran has not been provided a 
supplemental statement of the case concerning PTSD since the 
July 2006 statement of the case, although additional medical 
evidence was received.  However, this defect will be cured on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice compliant 
with Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  

2.  Ask the veteran to identify all 
health care providers who have treated or 
examined him for degenerative disc 
disease of the lumbar spine, 
osteoarthritis of the knees, multiple 
nevi, and PTSD, the records for which are 
not already in the claims file, including 
records from the East Orange VA Medical 
Center in 1982.  After obtaining any 
needed signed authorization forms, 
request copies of the records of all 
treatment identified by the veteran and 
associate them with the claims file.  

3.  Then, schedule the veteran for lumbar 
spine, knee, and skin examinations, and 
an examination to evaluate his service-
connected PTSD.  The examiner(s) must 
review the claims file.  The examiner(s) 
who examine the veteran's lumbar spine 
and knees should provide an opinion as to 
the likelihood (i.e., 50 percent 
probability or greater) that any current 
lumbar spine disorder or any disorder of 
either knee is related to injury he 
sustained in service.  The examiner who 
examines the veteran's skin should 
describe the extent and severity of any 
current nevus disorder and should provide 
an opinion as to the likelihood (i.e., 50 
percent probability or greater) that any 
current nevus disorder, as well as nevi 
that were removed in the past, is related 
to disease or injury sustained in 
service, including sun exposure during 
service.  The PTSD examiner's report 
should describe all current 
manifestations of PTSD, and the effect 
that the disability has on his employment 
and daily life.  All opinions should 
include appropriate rationale.  

4.  Upon completion of the requested 
examinations, again consider the 
veteran's claims for service connection 
for degenerative disc disease of the 
lumbar spine, osteoarthritis of both 
knees, and multiple nevi, and for an 
increased rating for PTSD.  If action 
taken is not to the veteran's 
satisfaction, provide him and his 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


